Citation Nr: 9935737	
Decision Date: 12/23/99    Archive Date: 12/30/99

DOCKET NO.  98-01 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUE

Entitlement to a permanent and total disability rating for 
non-service-connected pension purposes.


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1971 to 
August 1975.  This case comes to the Board of Veterans' 
Appeals (Board) from an August 1997 RO decision which denied 
the veteran's claim for non-service-connected pension 
benefits, on the basis that he was not permanently and 
totally disabled.  


FINDINGS OF FACT

1.  The veteran was born in September 1947; his education 
includes one year of college; his work experience includes 
manual laborer in cleaning and janitorial services; and he 
last worked in 1994.  

2.  A primary disabling condition of the veteran is alcohol 
and polysubstance abuse, which is due to his own willful 
misconduct and may not be considered in support of his claim 
for non-service-connected pension.

3.  Other significant chronic disabilities include non-
service-connected antisocial personality disorder (10 percent 
disabling), asthma (30 percent disabling), and hiatal hernia 
(0 percent disabling), and service-connected deflected nasal 
septum (0 percent disabling).

4.  The veteran's combined schedular disability evaluation is 
40 percent; his ratable disabilities do not permanently 
preclude him from engaging in substantially gainful 
employment consistent with his age, education, and work 
history.


CONCLUSION OF LAW

The requirements for a permanent and total disability rating 
for pension purposes have not been met.  38 U.S.C.A. §§ 1502, 
1521 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.321, 3.340, 
3.342, 4.15, 4.16, 4.17 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Air Force from 
September 1971 to August 1975.  He was born in September 
1947, and is now 52 years old.  He is service connected for 
deflected nasal septum, which is noncompensable.  

Post-service VA and private medical records show examination 
and treatment of disabilities, mainly for the veteran's 
service-connected deflected nasal septum.  A November 1975 VA 
examination revealed a deflected nasal septum and intranasal 
new growth.  During the course of VA hospitalization in 
January 1976, the veteran underwent an upper gastrointestinal 
series which revealed a small Schatzki's ring and a small 
hiatus hernia.  An examination by the ear, nose, and throat 
clinic at that time showed a deviated nasal septum.  In April 
1976, the veteran was admitted to a VA hospital for revision 
of a caudal septal deformity.  A July 1977 VA examination 
revealed that the previous septal displacement was materially 
corrected.  In a November 1977 statement, Richard Salerno, 
M.D., indicated that the veteran had a diminished nasal 
airway and probable allergic rhinitis.  He noted that the 
veteran currently worked as a cook and did not appear to be 
significantly disabled due to his nasal condition.  A 
December 1977 VA examination revealed a slightly thick nasal 
septum with slightly deviated septum and a papilloma on the 
left side of the septum.  In March 1978, the veteran was 
admitted to a VA hospital for excision of the papilloma of 
the left nasal septum.  

Medical records from Tompkins County Mental Health Services 
show the veteran was seen several times from October 1994 to 
March 1995 for mental health evaluation as ordered by a city 
court.  The records contain no detailed findings but note the 
veteran had legal problems, anger problems, and a need for 
alcohol rehabilitation.  A February 1995 record mentions that 
the veteran did not want to look for a job until his 
rehabilitation and legal problems were resolved.  When his 
case at the clinic was closed in March 1995, it was noted 
that he did not need mental health services at the time and 
he should continue to receive alcohol counseling.  Final 
diagnoses (as reflected by listed codes of the American 
Psychiatric Association's Diagnositic and Statistical Manual 
of Mental Disorders (DSM)) were alcohol abuse and a 
personality disorder.

In March 1997, the veteran submitted a claim for non-service-
connected pension benefits.  He indicated that he had a 
personality disorder and long periods of homelessness.  He 
indicated that his education included one year in college.  
He reported that he was unemployed and had last worked in 
1994-1995 for two different employers in 
commercial/industrial cleaning and janitorial services.  He 
indicated that he began receiving monthly Social Security 
Administration (SSA) benefits in 1995.   

A May 1997 record indicates the veteran was receiving 
Supplemental Security Income (SSI) benefits from the SSA 
based on disability.  He reportedly applied for such benefits 
in December 1993.

In June 1997, the veteran underwent a general medical VA 
examination for pension purposes.  He reported he had asthma 
since childhood and smoked one and a half packs of cigarettes 
daily for the last 30 years.  He stated he presently had 
episodes of acute bronchospasm when he receives a pulmonary 
injection and was twice admitted to emergency rooms in the 
past year due to bronchospasm.  Otherwise, he reported he was 
not severely short of breath.  He stated he had occasional 
wheezing.  He took no puffers or other medication.  He was 
being following by an internist.  The veteran gave a history 
of affective disorder and tardive dyskinesia.  Regarding 
habits, the veteran smoked and had three DWIs (driving while 
intoxicated).  The examiner stated that it was probably true 
the veteran, as claimed, had been sober for the last year.  A 
review of systems revealed that his weight was variable, 10 
pounds either way, and that his hearing and vision were 
satisfactory.  Regarding the gastrointestinal system, there 
were no abdominal complaints.  Neurologically, the veteran 
reported he had headaches related to tension and stress, 
which were relieved by Tylenol and did not interfere with his 
usual activities.  A physical examination revealed no focal 
neurologic signs and no involuntary grimacing movements of 
the face and neck.  Respirations were 16 per minute, and his 
chest was hyperresonant to percussion with diffuse wheezes 
throughout.  The diagnoses were obstructive airway disease, 
to be evaluated by X-ray and pulmonary function tests, and 
affective disorder with tardive dyskinesia.  A subsequent 
chest X-ray was negative for acute pulmonary disease.  
Pulmonary function tests revealed mild restrictive 
ventilatory defect with early obstructive pulmonary 
impairment consistent with asthma.  The clinical findings on 
the pulmonary function tests showed that forced expiratory 
volume in one second (FEV-1) was 61 percent predicted and 
that the ratio of FEV-1 to forced vital capacity (FEV-1/FVC) 
was 88 percent, both post-bronchodilation.  

On a July 1997 VA psychiatric examination, the veteran 
complained about how bad and dangerous his life had been over 
the years.  He reported that at age 14 he was placed in an 
institution for mentally retarded persons and that at age 18 
he relocated and worked as a cook and janitor in motels.  He 
stated that he thereafter entered service where he began 
drinking alcohol and using drugs.  Following service, he 
reported having multiple short-lived jobs and multiple 
arrests for shoplifting, criminal trespassing, and DWIs (6 
times).  The veteran indicated that he had been drinking 
alcohol excessively but had presently reduced his alcohol 
intake.  He reported having used multiple illicit drugs but 
was presently only smoking marijuana.  The veteran stated he 
lived alone, was unemployed, and received money from the SSA.  
He reported he was not being seen by a psychiatrist and was 
not on any psychotropic medication.  A mental status 
examination showed the veteran to be disheveled and to have 
poor hygiene and grooming.  He had good eye contact, and 
there were no tremors or abnormal movements.  His speech was 
overproductive to be interrupted multiple times.  His mood 
was "okay."  His affect was appropriate and restricted.  He 
denied any suicidal or homicidal ideation, intention, or 
plan.  He denied auditory or visual hallucinations or 
paranoid delusions.  There was no blocking or evidence for 
psychosis.  He denied signs or symptoms suggestive of a 
depressive disorder or anxiety disorder.  He was alert and 
oriented times three.  His cognition was grossly below 
average, and his insight and judgment were fair.  The 
impression included alcohol and polysubstance abuse (Axis I) 
and antisocial personality disorder (Axis II), with a Global 
Assessment of Functioning (GAF) scale score of 51 to 60 (Axis 
V).

In an August 1997 rating decision, the RO denied the 
veteran's claim for non-service-connected pension benefits on 
the basis that he was not permanently and totally disabled.  
The RO also denied entitlement to pension benefits on an 
extra-schedular basis pursuant to 38 C.F.R. § 3.321(b)(2).  
According to the rating action, the veteran's service-
connected deflected nasal septum is noncompensable.  
Regarding non-service-connected disabilities, he is 10 
percent for a psychiatric disorder, diagnosed as antisocial 
personality disorder, and noncompensable for hiatal hernia 
and asthma.  He has a combined rating of 20 percent.

In September 1997, the veteran submitted his notice of 
disagreement with the RO's August 1997 decision.  He 
indicated he was in receipt of monthly Social Security 
disability benefits that were awarded for mental and physical 
disability.  

In his substantive appeal received in January 1998, the 
veteran argued that the RO had not obtained all of his mental 
and physical medical records prior to its decision denying 
him non-service-connected pension benefits.  He noted that he 
has been receiving SSI from the SSA based on a finding of 
considerable physical and mental disability and that he has 
not worked since 1994.  He believed that information 
requested from the SSA would support a combined disability 
rating in excess of 20 percent assigned by the RO.  

In July 1998, the SSA responded to three requests of the RO 
(made in October 1997, December 1997, and March 1998) for a 
copy of the decision--and supporting medical evidence--
granting the veteran SSA benefits.  The SSA stated that after 
an exhaustive search it was unable to locate the veteran's 
disability file.  

In an August 1998 letter, the RO advised the veteran that his 
SSA disability file was unavailable.  The RO requested any 
additional information from the veteran and inquired as to 
whether any other state or local agency might have his 
records.  The veteran did not respond to this letter.  

II.  Analysis

The veteran's claim for a permanent and total rating for 
pension purposes is well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  That is, he has presented a claim 
which is plausible.  The Board is satisfied that all relevant 
evidence has been properly developed to the extent possible.  
In this regard, the Board notes that the RO repeatedly tried 
to obtain the veteran's SSA records, but the SSA reported the 
records could not be found.  Thereafter, the RO informed the 
veteran of this, and he was given an opportunity to submit 
any SSA or other records in his possession, but he did not 
respond.  Under such circumstances, there is no further VA 
duty to assist the veteran in developing his claim.  Id. 

The Board notes at the outset that the veteran had the 
requisite active service for pension purposes, as he served 
on active duty for more than 90 days during the Vietnam Era.  
38 U.S.C.A. § 1521; 38 C.F.R. § 3.3(a)(3).  Among the 
requirements for VA non-service-connected pension is that a 
veteran be permanently and totally disabled from conditions 
not due to his own willful misconduct.  The legal criteria 
for this benefit are found in 38 U.S.C.A. §§ 1502, 1521; and 
38 C.F.R. §§ 3.321, 3.340, 3.342, 4.15, 4.16, 4.17.  

Medical records from 1994 to 1997 indicate that one of the 
veteran's primary diagnoses is alcohol and polysubstance 
abuse.  Such is considered to be due to his own willful 
misconduct.  Thus, it is not ratable for pension purposes and 
cannot serve as a basis upon which pension could be granted.  
38 C.F.R. § 3.301. 

One way for a veteran to be considered permanently and 
totally disabled for pension purposes is to satisfy the 
"average person" test of 38 U.S.C.A. § 1502(a)(1) and 38 
C.F.R. § 4.15.  Brown v. Derwinski, 2 Vet. App. 444 (1992); 
Talley v. Derwinski, 2 Vet. App. 282 (1992).  However, the 
veteran does not qualify under this test because he does not 
have the requisite permanent loss of use of both hands or 
feet, or one hand and one foot, or the sight of both eyes, or 
is not permanently helpless or permanently bedridden; or does 
not have permanent disabilities rated singly or in 
combination as 100 percent.  A veteran may also be found to 
be permanently and totally disabled for pension by qualifying 
under the "unemployability" test of 38 U.S.C.A. § 1502(a) 
and 38 C.F.R. §§ 4.16, 4.17.  Brown, supra; Talley, supra.  A 
veteran may satisfy this test if he is individually 
unemployable, and has one permanent disability ratable at 40 
percent or more, plus sufficient additional disability to 
bring the combined rating to 70 percent or more.  As will be 
shown, the veteran does not meet these percentage 
requirements.  

The current medical evidence shows that the veteran's primary 
nonmisconduct disabilities consist of a personality disorder 
and asthma.  

As to the personality disorder, the veteran was diagnosed 
with this condition when seen by Tompkins County Mental 
Health Services in 1994-1995 and on VA examination in July 
1997.  The Tompkins County records contain few psychiatric 
findings but note the veteran had anger and legal problems; 
no psychiatric treatment was deemed necessary when his case 
was closed by the clinic.  At the VA examination, the veteran 
exhibited poor hygiene.  His mental status examination showed 
him to be essentially normal, aside from a restricted affect, 
overproductive speech, and below average cognition.  The 
veteran reported he was not seeing a psychiatrist or taking 
any psychotropic medication, and there is no evidence of any 
recent psychiatric treatment in the file.  The veteran's GAF 
score at the VA examination was 51 to 60, which, as described 
by DSM-IV, represents moderate symptoms or moderate 
difficulty in social, occupational, or school functioning.  
This score was attributed to both the veteran's diagnosed 
personality disorder (which may be considered for pension 
purposes) and his alcohol and polysubstance abuse (which is 
not ratable for pension purposes).  The record shows that the 
veteran was also diagnosed with affective disorder and 
tardive dyskinesia on the general medical VA examination one 
month prior to the VA psychiatric examination, but such 
diagnosis was apparently based only on history provided by 
the veteran, and none of the medical records on file contain 
objective findings of an affective disorder or tardive 
dyskinesia.  Regardless of the veteran's psychiatric 
diagnosis, in view of his few symptoms, GAF score, and lack 
of psychiatric treatment or medication, the Board concurs 
with the RO's assignment of a 10 percent disability rating.  
38 C.F.R. § 4.130, Diagnostic Code 9327 (1999).  The medical 
evidence does not show that the veteran meets any of the 
criteria for a 30 percent rating under the rating schedule.  

As to the veteran's asthma, he reported episodes of acute 
bronchospasm on the June 1997 VA examination.  He also 
reported occasional wheezing and denied taking any puffers or 
other medication.  There was no pulmonary disease shown by X-
ray.  There was only mild restrictive ventilatory defect with 
early obstructive pulmonary impairment on pulmonary function 
tests, which showed an FEV-1 of 61 percent predicted and FEV-
1/FVC of 88 percent.  The FEV-1 of 61 percent predicted 
supports the assignment of a 30 percent disability rating 
under 38 C.F.R. § 4.97, Diagnostic Code 6602.  

Other chronic disabilities noted in the file include a small 
hiatus hernia and the veteran's service-connected deflected 
nasal septum.  As to these disabilities, there have been no 
recent complaints, clinical findings, or treatment 
whatsoever.  In fact, the most recent objective medical 
evidence of these disabilities is in 1978, over 20 years ago, 
and the veteran made no mention of these disabilities in his 
1997 pension claim or at VA examinations.  As such, the Board 
finds there is no significant adverse impact on employment 
due to these conditions, and the conditions are currently 
noncompensable in degree.  38 C.F.R. § 4.31 (0 percent rating 
assigned when requirements for a compensable rating of a 
diagnostic code not shown), § 4.97, Code 6502 (deviated nasal 
septum), § 4.114, Code 7346 (hiatal hernia).

The 30 percent rating for the non-service-connected asthma, 
the 10 percent rating for the non-service-connected 
personality disorder, and the noncompensable ratings for the 
non-service-connected hiatal hernia and the service-connected 
deflected nasal septum, result in a "combined rating" of 40 
percent under 38 C.F.R. § 4.25.  Therefore, the veteran does 
not qualify for pension benefits under the 
"unemployability" test.  However, the "unemployability" 
test may also be satisfied on an extraschedular basis under 
38 C.F.R. § 3.321(b)(2), when a veteran who is basically 
eligible fails to meet the disability percentage 
requirements, but is found to be permanently unemployable by 
reason of disabilities, age, occupational background, and 
other related factors.  The remainder of the discussion will 
focus on this particular question.  

The veteran was born in September 1947, so he is now 52 years 
old.  His education included one year in college.  He also 
has work experience as a cook and, more recently, as a manual 
laborer in jobs entailing cleaning and janitorial services.  
The veteran reports he has not been employed since 1994.  

Some of the veteran's disabilities would not, in the Board's 
judgment, have any appreciable adverse impact on his ability 
to work.  Specifically noted in this regard are the hiatal 
hernia and deflected nasal septum.  The medical evidence from 
the VA examinations in 1997 does not show any complaints or 
abnormal objective findings in relation to these 
disabilities.  The medical evidence from the 1997 VA 
examinations, however, does show some impairment from the 
veteran's asthma and personality disorder.  These are shown 
to be 30 percent and 10 percent disabling, respectively.  
Nevertheless, the veteran is not being seen by a psychiatrist 
for his mental disorder, and he is not taking any medications 
for either the respiratory disorder or mental disorder.  In 
short, while these disabilities in some measurable way would 
adversely impact the veteran's ability to work, the Board 
finds that they are not so disabling as to permanently 
preclude him from engaging in substantially gainful 
employment consistent with his age, education, and work 
history.  

The Board finds that the veteran's education and work 
experience qualify him for a number of manual labor jobs, and 
he is medically capable of performing such work despite 
limitations from his disabilities.  Being unemployed is not 
the same as being unemployable, and it is not known that the 
veteran has even sought work since 1994.  While he reportedly 
is receiving SSA disability benefits, the reason for such is 
unknown as the SSA records are unavailable.  In any event, 
the SSA follows different standards in awarding disability 
benefits than the VA follows when considering entitlement to 
pension (in part, the VA requires permanence of total 
disability in order to receive pension, and there is no 
requirement of permanency for SSA disability benefits).  
Collier v. Derwinski, 1 Vet.App. 413 (1991).  After reviewing 
the entire record, the Board finds that at present the 
combined effect of the veteran's nonmisconduct physical and 
mental disabilities does not preclude substantially gainful 
employment, nor is it shown that there is permanency of 
alleged total disability, particularly given his age of 52 
and the potential for improvement in his disabilities.  The 
weight of the evidence supports the conclusion that he is not 
permanently and totally disabled for pension purposes.

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt rule does not apply, and a 
permanent and total rating for pension purposes is not 
warranted.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

A permanent and total disability rating for non-service-
connected pension purposes is denied.



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals



 

